Name: Commission Regulation (EEC) No 2383/90 of 14 August 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 16 Official Journal of the European Communities 15. 8 . 90 COMMISSION REGULATION (EEC) No 2383/90 of 14 August 1990 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Wheareas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaran ­ teed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 1478/90 (4), as last amended by Regulation (EEC) No 2244/90 (*) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1478/90 to 1 . The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto . 2 . However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soya beans, will be confirmed or replaced as from 1 5 August 1990 to take into account the prices, and like measures, for the 1990/91 marketing year and, in particular, those concerning the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 15 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6 . 1985, p. 15. I1) OJ No L 197, 26. 7 . 1988 , p. 11 . (3) OJ No L 201 , 27. 7 . 1988 , p. 2 . (4) OJ No L 140 , 1 . 6. 1990 , p. 72, (*) OJ No L 203 , 1 . 8 . 1990, p. 45 . 15. 8 . 90 Official Journal of the European Communities No L 220/ 17 ANNEX to the Commission Regulation of 14 August 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period I  Spain 0,000 28,647 28,647  Portugal 20,720 28,647 0 28,647  another Member State 20,720 28,647 28,647 Seed processed in first period  Spain 0,000 27,996 27,996  Portugal 21,799 27,996 0 27,996  another Member State 21,799 27,996 27,996 Seed processed in second period (')  Spain 0,000 28,030 . 28,030  Portugal 21,833 28,030 0 28,030  another Member State 21,833 28,030 28,030 Seed processed in third period (') \  Spain 0,000 28,030 28,030  Portugal 21,833 28,030 0 28,030  another Member State 21,833 = 28,030 28,030 Seed processed in fourth period (')  Spain 0,000 27,860 27,860  Portugal 21,663 27,860 0 27,860  another Member State 21,663 27,860 27,860 Seed processed in fifth period (') \  Spain 21,511 - 27,708 27,708  Portugal 21,511 . 27,708 0 27,708  another Member State 21,511 27,708 27,708 0 Special aid. (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.